Exhibit 10.2

 

AMENDMENT TO AND TERMINATION OF STOCKHOLDERS AGREEMENT

 

THIS AMENDMENT TO AND TERMINATION OF STOCKHOLDERS AGREEMENT (this
“Termination”), is made and entered into as of April 26, 2019, by and among GWG
Holdings, Inc., a Delaware corporation (the “Company”), and each of the EXCHANGE
TRUSTS set out on Schedule I (each a “Seller Trust” and collectively the “Seller
Trusts”), as agreed to and accepted by Murray T. Holland and Jeffrey S. Hinkle
as trust advisors to the Seller Trusts (the “Trust Advisors”).

 

RECITALS

 

WHEREAS, the Company and the Seller Trusts are parties to that certain
Stockholders Agreement dated as of December 27, 2018, which was agreed to and
accepted by the Trust Advisors (the “Stockholders Agreement”);

 

WHEREAS, on April 15, 2019, Jon R. Sabes and Steven F. Sabes entered into a
Purchase and Contribution Agreement with The Beneficient Company Group, L.P.,
Beneficient Company Holdings, L.P. (“BEN Holdings”), and AltiVerse Capital
Markets, L.L.C. (“Altiverse”), among others (the “Purchase Agreement”), pursuant
to which, among other things, Messrs. Jon and Steven Sabes have agreed to
transfer all of the shares of the Corporation’s common stock held directly or
indirectly by them to BEN Holdings and AltiVerse;

 

WHEREAS, the termination of the Stockholders Agreement is a condition to the
closing (the “Closing”) of the transactions contemplated by the Purchase
Agreement (the “Transaction”);

 

WHEREAS, a special committee of the Company’s board of directors comprised of
all of its independent directors was appointed to act on behalf of the Company
in connection with the transactions contemplated by the Purchase Agreement,
which committee has approved the Transaction and the actions required to be
taken by the Company as conditions to the Closing, including without limitation
terminating the Stockholders Agreement;

 

WHEREAS, Section 6(g) of the Stockholders Agreement provides that the
Stockholders Agreement may be amended or modified in any manner, whether by
course of conduct or otherwise, if such amendment or modification is in writing,
is specifically identified as amendment to the Stockholders Agreement and is
signed by the Company and the other parties to the Stockholders Agreement; and

 

WHEREAS, the Company and the Seller Trusts desire to amend Section 6(l) to
permit termination of the Stockholders Agreement by mutual consent and
subsequently to terminate the Stockholders Agreement pursuant to this
Termination, and the Trust Advisors desire to agree to and accept such amendment
and termination;

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1. Section 6(l) of the Stockholders Agreement is hereby amended and restated in
its entirety as follows:

 

(l) Term and Termination. This Agreement will be effective as of the date hereof
and shall be terminated (A) by written consent or agreement of all parties
hereto or (B) concurrently upon the termination of the Orderly Marketing
Agreement (“Termination Date”); provided that, if this Agreement is terminated
other than pursuant to clause (A) hereof, then (i) Section 2 and 3 shall
terminate as provided in Section 2 and (ii) Section 4(a) shall terminate as
provided in such subsection, and (iii) Section 4(b) shall terminate when the
Seller Trusts own Voting Securities representing less than 5.0% of the Total
Voting Power.

 



 

 

 

2. The Company and the Seller Trusts hereby mutually agree, in accordance with
Section 6(l)(A) of the Stockholders Agreement, as amended hereby, that the
Stockholders Agreement, and all rights and obligations under the Stockholders
Agreement of the parties thereto, shall be terminated and have no further force
or effect; provided, however, that such termination shall be effective
immediately prior to the Closing and shall be contingent upon the occurrence
thereof, including without limitation the execution and delivery by the Seller
Trusts of the release of claims contemplated by Section 7.2(f) of the Purchase
Agreement.

 

3. The Trust Advisors hereby agree to and accept the termination of the
Stockholders Agreement pursuant to Section 2 hereof.

 

4. Each party to this Termination shall cooperate and take such action as may be
reasonably requested by another party to this Termination in order to carry out
the provisions and purposes of this Termination and the transactions
contemplated hereby.

 

5. Until the effective time of the Closing, this Termination may be revoked by a
party hereto by delivering to the other party or parties written notice of such
revocation in accordance with the Section 6(b) of the Stockholders Agreement.

 

6. Seller Trusts and Trust Advisors. It is expressly understood and agreed that
(a) this document is executed and delivered by Delaware Trust Company, not
individually or personally, but solely as Trustee, pursuant to direction from
the Trust Advisors and in the exercise of the powers and authority conferred and
vested in Delaware Trust Company as Trustee pursuant to the Trust Agreements of
the Seller Trusts (the “Trust Agreements”) and the Trustee is governed by and
subject to the Trust Agreements and entitled to the protections, rights and
benefits contained therein, (b) each of the representations, undertakings and
agreements herein made on the part of the Seller Trusts and Trust Advisors is
made and intended not as personal representations, undertakings and agreements
by Delaware Trust Company but is made and intended for the purpose for binding
only the Seller Trusts and respective trust estates (the “Seller Trust Assets”),
(c) nothing herein contained shall be construed as creating any liability on
Delaware Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, (d) under no circumstances shall Delaware Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Seller Trusts or Trust Advisors or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Seller Trusts or Trust Advisors under this Termination or any other related
documents, and (e) under no circumstances shall the Trust Advisors be personally
liable for the payment of any indebtedness or expenses or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken under this Agreement, all such recourse being strictly to the
Seller Trust Assets.

 

7. This Termination may be executed in one or more counterparts, each of which
together be deemed an original, but all of which together shall constitute one
and the same instrument.

 

8.  This Termination embodies the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants, or undertakings,
other than those expressly set forth or referred to herein. This Termination
supersedes all prior agreements and the understandings between the parties with
respect to such subject matter.

 

[Remainder of page intentionally left blank; signature(s) appears on next
page(s)]

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Termination to be duly
executed as of the date and year first above written.

 

  GWG HOLDINGS, INC.         By: /s/ William Acheson     Name: William Acheson  
  Title: Chief Financial Officer           THE LT-1 EXCHANGE TRUST,   By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
      By: /s/ Alan. R. Halpern     Name: Alan R. Halpern     Title: Vice
President           THE LT-2 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not
in its individual capacity but solely as Trustee           By: /s/ Alan. R.
Halpern     Name: Alan R. Halpern     Title: Vice President           THE LT-3
EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual capacity but
solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan R. Halpern  
  Title: Vice President           THE LT-4 EXCHANGE TRUST,   By: DELAWARE TRUST
COMPANY, not in its individual capacity but solely as Trustee           By: /s/
Alan. R. Halpern     Name: Alan R. Halpern     Title: Vice President

 

  THE LT-5 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan
R. Halpern     Title: Vice President

 

[Signature Page to Amendment and Termination of Stockholders Agreement]

 



 

 

 

  THE LT-6 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan
R. Halpern     Title: Vice President           THE LT-7 EXCHANGE TRUST,   By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
      By: /s/ Alan. R. Halpern     Name: Alan R. Halpern     Title: Vice
President           THE LT-8 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not
in its individual capacity but solely as Trustee           By: /s/ Alan. R.
Halpern     Name: Alan R. Halpern     Title: Vice President           THE LT-9
EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual capacity but
solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan R. Halpern  
  Title: Vice President

 

  THE LT-12 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan
R. Halpern     Title: Vice President           THE LT-13 EXCHANGE TRUST,   By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
      By: /s/ Alan. R. Halpern     Name: Alan R. Halpern     Title: Vice
President

 

[Signature Page to Amendment and Termination of Stockholders Agreement]

 

 

 

 

  THE LT-14 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan
R. Halpern     Title: Vice President           THE LT-15 EXCHANGE TRUST,   By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
      By: /s/ Alan. R. Halpern     Name: Alan R. Halpern     Title: Vice
President           THE LT-16 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not
in its individual capacity but solely as Trustee           By: /s/ Alan. R.
Halpern     Name: Alan R. Halpern     Title: Vice President

 

  THE LT-17 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan
R. Halpern     Title: Vice President           THE LT-18 EXCHANGE TRUST,   By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
      By: /s/ Alan. R. Halpern     Name: Alan R. Halpern     Title: Vice
President           THE LT-19 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not
in its individual capacity but solely as Trustee           By: /s/ Alan. R.
Halpern     Name: Alan R. Halpern     Title: Vice President

 

[Signature Page to Amendment and Termination of Stockholders Agreement]

 



 

 

 

  THE LT-20 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan
R. Halpern     Title: Vice President           THE LT-21 EXCHANGE TRUST,   By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
      By: /s/ Alan. R. Halpern     Name: Alan R. Halpern     Title: Vice
President

 

  THE LT-22 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan
R. Halpern     Title: Vice President           THE LT-23 EXCHANGE TRUST,   By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
      By: /s/ Alan. R. Halpern     Name: Alan R. Halpern     Title: Vice
President           THE LT-24 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not
in its individual capacity but solely as Trustee           By: /s/ Alan. R.
Halpern     Name: Alan R. Halpern     Title: Vice President           THE LT-25
EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual capacity but
solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan R. Halpern  
  Title: Vice President

 

  THE LT-26 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee           By: /s/ Alan. R. Halpern     Name: Alan
R. Halpern     Title: Vice President

 

[Signature Page to Amendment and Termination of Stockholders Agreement]

 



 

 

 

ACCEPTED AND AGREED

  THIS 26TH DAY OF APRIL, 2019:       /s/ Murray T. Holland   MURRAY T. HOLLAND,
as Trust Advisor       /s/ Jeffrey S. Hinkle   JEFFREY S. HINKLE, as Trust
Advisor  

 

[Signature Page to Amendment and Termination of Stockholders Agreement]

 

 

 

 

SCHEDULE I

 

LIST OF SELLER EXCHANGE TRUSTS

 

THE LT-1 EXCHANGE TRUST

THE LT-2 EXCHANGE TRUST

THE LT-3 EXCHANGE TRUST

THE LT-4 EXCHANGE TRUST

THE LT-5 EXCHANGE TRUST

THE LT-6 EXCHANGE TRUST

THE LT-7 EXCHANGE TRUST

THE LT-8 EXCHANGE TRUST

THE LT-9 EXCHANGE TRUST

THE LT-12 EXCHANGE TRUST

THE LT-13 EXCHANGE TRUST

THE LT-14 EXCHANGE TRUST

THE LT-15 EXCHANGE TRUST

THE LT-16 EXCHANGE TRUST

THE LT-17 EXCHANGE TRUST

THE LT-18 EXCHANGE TRUST

THE LT-19 EXCHANGE TRUST

THE LT-20 EXCHANGE TRUST

THE LT-21 EXCHANGE TRUST

THE LT-22 EXCHANGE TRUST

THE LT-23 EXCHANGE TRUST

THE LT-24 EXCHANGE TRUST

THE LT-25 EXCHANGE TRUST

THE LT-26 EXCHANGE TRUST

 

S-1

 

 



 

